department of the treasury internal_revenue_service washington d c cc ebeo wta-n-106046-99 number release date uilc date memorandum for from subject assistant chief_counsel employee_benefits and exempt_organizations by jerry e holmes income_tax_withholding on compensation paid to nonresident_alien this memorandum relates to the issue of whether the included-excluded rule_of sec_3402 of the code applies to remuneration paid to nonresident_aliens who perform a portion of their services within the united_states and the remainder of their services outside the united_states this memorandum replaces a prior field_service_advice that was issued and withdrawn introduction under the included-excluded rule_of sec_3402 if remuneration paid_by an employer to an employee for services performed during one-half or more of any payroll_period of not more than consecutive days constitutes wages then all the remuneration paid_by such employer to such employee for such period is deemed to be wages conversely if the remuneration paid_by an employer to an employee for services performed during more than one-half of any such payroll_period does not constitute wages then none of the remuneration paid_by such employer to such employee for such period is deemed to be wages if nonresident_aliens perform less than half of their services in the united_states the practical effect of applying sec_3402 is that withholding on remuneration for services performed within the united_states by the nonresident_aliens would be under sec_1441 rather than sec_3402 wta-n-106046-99 for purposes of this memorandum we assume that the compensation of the nonresident_aliens is not exempt from united_states federal_income_tax or employment_tax withholding under an income_tax convention or a social_security totalization_agreement issue whether sec_3402 applies when a nonresident_alien employee performs a portion of his or her services as an employee within the united_states and the remainder of the services outside the united_states conclusion sec_3402 is inapplicable when a nonresident_alien employee performs a portion of his or her services as an employee within the united_states and the remainder of the services outside the united_states broad overview income_tax_withholding sec_3402 provides for withholding on wages paid_by employers the amount of withholding is determined pursuant to tables in publication circular_e employer’s tax guide these tables and withholding under sec_3402 are generally designed to provide for withholding commensurate with the employee’s liability for federal_income_tax under sec_1 withholding under sec_3402 is reported on form_941 employer’s quarterly federal tax_return and the employee is provided with a form_w-2 wage and tax statement sec_1441 generally provides for a percent withholding_tax on united_states source compensation paid to nonresident_aliens withholding under sec_1441 is not required on a payment if the payment is subject_to_withholding under sec_3402 sec_1441 withholding is reported by the withholding_agent on form_1042 annual withholding_tax return for u s source income of foreign persons and the recipient of the income receives from the withholding_agent form 1042-s foreign person’s u s source income subject_to_withholding wta-n-106046-99 discussion law and regulations wage withholding under sec_3402 as noted above sec_3402 requires every employer making payment of wages to deduct and withhold a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3401 defines wages as all remuneration for employment with certain specific exceptions sec_31_3401_a_-2 of the employment_tax regulations provides that the term wages does not include any remuneration for services performed by an employee for his or her employer which is specifically excepted from wages under sec_3401 sec_3401 provides an exception from the definition of wages for such services performed by a nonresident_alien_individual as may be designated by regulations prescribed by the secretary sec_31_3401_a_6_-1 of the regulations provides that all remuneration paid after date for services performed by a nonresident_alien_individual that would otherwise constitute wages within the meaning of sec_31_3401_a_-1 and that is effectively connected with the conduct_of_a_trade_or_business within the united_states is subject_to_withholding under sec_3402 unless otherwise excepted from wages under this section two specific exceptions are provided first sec_31_3401_a_6_-1 of the regulations provides that remuneration paid to a nonresident_alien_individual other than a resident of puerto rico for services performed outside the united_states is excepted from wages and hence is not subject_to_withholding second sec_31_3401_a_6_-1 provides that remuneration paid for services performed within the united_states by a nonresident_alien_individual is excepted from wages and hence is not subject_to_withholding if such remuneration is or will be exempt from the income_tax imposed by chapter of the code by reason of a provision of the internal_revenue_code or an income_tax convention to which the united_states is a party sec_3402 contains the included-excluded rule that is the focus of this memorandum as noted it provides that if the remuneration paid_by an employer to an employee for service performed during one-half or more of any payroll_period of not more than consecutive days constitutes wages all the remuneration paid_by the employer to the employee for the period is deemed to be wages but if the remuneration paid_by the employer to the employee for services performed during more than one-half of the payroll_period does not constitute wages then none of wta-n-106046-99 the remuneration paid_by such employer to such employee for such period is deemed to be wages sec_31_3402_e_-1 of the regulations provides that for purposes of the included-excluded rule the relative amounts of time spent performing services that generate sec_3401 wages and non- sec_3401 remuneration determine whether all the remuneration for services performed during the payroll_period is treated as included or excluded sec_31_3402_e_-1 of the regulations provides that if one half or more of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the remuneration for which constitutes wages then all the remuneration paid the employee for services performed in that payroll_period is deemed to be wages conversely sec_31_3402_e_-1 of the regulations provides that if less than one half of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the remuneration for which constitutes wages then none of the remuneration paid the employee for services performed in that payroll_period is deemed to be wages the regulation contains two examples neither of which involves amounts excepted from wages under sec_3401 example of sec_31_3402_e_-1 of the regulations concerns an employer who operates a store and a farm and hires an employee to perform services in connection with both enterprises the regulations state that the remuneration paid for services on the farm is excepted as remuneration for agricultural_labor and the remuneration for services performed in the store constitutes wages the employee is paid on a monthly basis during each month the employee performs some services for the farm and some for the store the example illustrates that because of the included-excluded rule the determination of whether the total remuneration is subject_to income_tax_withholding depends upon whether the employee's hours_of_service for the store during the payroll_period are equal to or greater than the hours_of_service for the farm during the payroll_period example of sec_31_3402_e_-1 contains another fact situation illustrating the included-excluded rule under this example the employee performs services in the same payroll_period for the same employing individual in the office and domestic_service in the employer's private home under sec_3401 at the time the regulation was promulgated remuneration for agricultural_labor was excepted from wages under current sec_3401 remuneration for agricultural_labor is excepted unless the remuneration for such labor is fica wages as defined in sec_3121 wta-n-106046-99 the remuneration for services in the home is excepted from the definition of wages by sec_3401 and the remuneration for services in the office constitutes wages the example again provides that the application of the included-excluded rule depends on the relative hours_of_service performed in each type of employment in the payroll_period sec_1441 regulations sec_1_1441-4 require sec_30 percent withholding_tax on amounts paid to nonresident_aliens as u s source effectively connected compensation unless that compensation is subject_to_withholding under sec_3402 or would be subject_to_withholding under sec_3402 but for the provisions of sec_3401 other than the exception for a sec_1_1441-4 allows a nonresident_alien who has united_states source effectively connected compensation and is subject_to sec_1441 withholding to enter into a withholding agreement with the office of the assistant_commissioner international to reduce his her withholding amount to reflect the personal_exemption and the graduated rate_of_tax under sec_1 the new regulations under sec_1441 provide another option for the nonresident_alien if that person’s united_states source effectively connected compensation is exempt from withholding under sec_3402 because of the included excluded rule_of sec_3402 sec_1_1441-4 in that case the employer and employee may enter into a withholding agreement under sec_3402 consequently the employer is relieved from withholding under sec_1441 and instead withholds under the wage withholding tables that apply for purposes of sec_3402 the new regulations are not yet in effect fica rule -- revrul_79_318 and inter-city truck lines fica tax is imposed on wages which is defined in sec_3121 as all remuneration for employment unless specifically excepted sec_3121 defines employment for fica purposes as any service of whatever nature performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches at a port in the united_states if the employee is employed on and in connection with such vessel_or_aircraft when outside the united_states or wta-n-106046-99 b outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer or c if it is service which is designated as employment pursuant to a totalization_agreement entered into under section of the social_security act thus if a nonresident_alien employee performs services in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states the employee’s services are subject_to fica_taxes regardless of whether the services are performed within or without the united_states thus fica_taxes would apply to all the remuneration received by such employees if sec_3121 imposes fica_taxes on all remuneration for services of a nonresident_alien the included-excluded rule would not apply however it is important to note that the fica has an included-excluded rule in sec_3121 that is similar to the rule for income_tax_withholding purposes sec_3121 provides that if the services performed during one half or more of any pay_period by an employee constitute employment all of the services performed during such period shall be deemed to be employment but if the services performed during more than one half of a pay_period by an employee do not constitute employment then none of the services shall be deemed to be employment in revrul_79_318 1979_2_cb_352 the service considered the application of the included-excluded rule_of the fica to services performed within the united_states by canadian citizen employees working for a canadian employer under the facts of the ruling in every pay_period each employee performed services for less than one-half of the pay_period within the united_states the ruling concludes that the included-excluded rule found in sec_3121 does not apply to this situation the ruling states that the included-excluded rule in sec_3121 applies only to services that are performed within the united_states or services that are performed without the united_states by a united_states citizen for an american_employer and that the specific exceptions provided in sec_3121 are used to determine whether amounts are included or excluded sec_3121 provides an exception from employment for services performed by an individual on or in connection with a vessel not an american_vessel or on or in connection with an aircraft not an american_aircraft if a the individual is employed on and in connection with such vessel_or_aircraft when outside the united_states and b i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer this exception is not applicable if the vessel is an american_vessel or if the aircraft is an american_aircraft wta-n-106046-99 revrul_79_318 cites and is based on the facts of 408_f2d_686 ct_cl the court in that case rejected a literal reading of sec_3121 which seemingly supported the plaintiff’s position the court examined the legislative_history and the contemporaneous construction of the provision by the service f 2d pincite the court held that the included-excluded rule applies only where the employee is performing both services that fall within the basic definition of employment contained in sec_3121 and other services that fall within the basic definition of employment contained in sec_3121 but are excluded by one of the specific enumerated exceptions although revrul_79_318 and inter-city truck lines provide direct authority for the interpretation of the fica and futa included-excluded rules the wording of the income_tax_withholding included-excluded rule and the structure of the provisions defining wages under the income_tax_withholding provisions raise the issue of whether the result should be different under the income_tax_withholding provisions in both the fica and the futa wages is defined as remuneration for employment and a separate subsection exists concerning the definition of employment no such definition of employment exists for income_tax_withholding purposes further the fica and futa included-excluded rule relates to employment whereas the income_tax_withholding rule relates to wages despite these distinctions there is authority for interpreting the income_tax_withholding rule in the same manner as the fica and futa for this purpose legislative_history the income_tax_withholding provisions had their origin in the revenue act of 56_stat_884 many of the income_tax_withholding exceptions were designed to be the contemporaneous construction referred to by the court was contained in s s t 1940_2_cb_252 the ruling stated as follows pincite c b in the opinion of the bureau section c and section d supra were not intended to include as employment services performed outside the united_states or to exclude from employment services performed within the united_states on the basis of the relations in quantity of services performed within the united_states to the entire services performed both within and without the united_states the references to section c and section d are to the predecessors of sec_3121 and sec_3306 sec_3306 contains the federal_unemployment_tax_act futa included-excluded rule wta-n-106046-99 similar to the fica and futa_tax exceptions senate rep no 77th cong 2d sess stated as follows with respect to some exceptions from wages in the original income_tax_withholding provisions these exceptions are identical with the exceptions extended to such services for social_security_tax purposes and are intended to receive the same construction and have the same scope the act also provided an additional exception from the definition of wages for services performed as an employee while outside the united_states unless the major part of the services performed during the calendar_year by such employee for such employer are performed within the united_states see sec_465 of act the committee reports state that t he exception does not extend to wages paid an employee whose services are performed partly within and partly without the united_states if the major portion of such employee’s services during the year are performed within the united_states sen_rep no at page the act also added the included-excluded rule for income_tax_withholding purposes with similar wording to the current sec_3402 the legislative_history states that in order to avoid administrative difficulties section h provides that if the remuneration paid for services performed during one-half or more of any pay- roll period constitutes wages all the remuneration paid for such period shall be deemed to be wages but if the remuneration paid for services performed during more than one-half of such pay-roll period does not constitute wages then none of the remuneration paid for such period shall be deemed to be wages the rule prescribed is similar to that adopted for social_security_tax purposes h_r rep no 77th cong 2d sess sen_rep no 77th cong 2d sess a similar desire for ease of administration by having similar exceptions for purposes of the fica the futa and federal_income_tax withholding was also evidenced in the legislative_history of the current tax_payments act of which enacted income_tax_withholding provisions that replaced the revenue act of provisions see s rep no 78th cong 1st sess h_r rep no 78th cong 1st sess the act changed the included- excluded rule by limiting its application to payroll periods of not more than consecutive days h_r rep no pincite the act also provides an exception from the definition of wages remuneration paid for services performed by a nonresident_alien_individual other than a resident of a contiguous country who wta-n-106046-99 enters and leaves the united_states at frequent intervals see sec_2 of act in congress changed the taxation of remuneration for services performed by nonresident_aliens see public law no 89th cong 2d sess formerly the services of nonresident_aliens within the united_states had been subject_to_withholding only under sec_1441 sec_3401 as presently worded was added to the code by sec_103 of publaw_89_809 to provide for an exception from wages for such services as may be designated by regulations prescribed by the secretary or_his_delegate the legislative_history is illuminating as to the concern of congress in making the change your committee believes that withholding at the 30-percent rate should only be required in the case of income which is taxed at that rate therefore income which is effectively connected to the conduct of a u s trade_or_business should not be subject_to this withholding_tax at a 30-percent rate this is particularly important in the case of compensation paid a nonresident_alien s ince the regular graduated rates on small incomes are less than percent this rate may result in substantial overwithholding in many cases where regular income_tax rates apply although an alien may obtain a refund of the excess withholding when he files his return at the end of the year overwithholding in these circumstances can create a substantial hardship for the alien h_r report no 89th cong 2d sess see also sen_rep no 89th cong 2d sess wta-n-106046-99 rationale for not applying the included-excluded rule application of the included-excluded rule would frustrate the effect of the regulations under sec_31_3401_a_6_-1 by overriding the result in the regulations it would frustrate the intent of sec_31_3401_a_6_-1 of the regulations if the included-excluded rule were applied in this context sec_3401 provides an exception from wages only for such services performed by nonresident_aliens as may be designated by regulations prescribed by the secretary the language at the beginning of sec_31_3401_a_6_-1 of the regulations which were published in and subsequently amended indicates that the regulations are intended to include within the definition of wages only that remuneration that is for services that are effectively connected with the conduct_of_a_trade_or_business within the united_states services performed outside the united_states are in many cases not effectively connected with the conduct_of_a_trade_or_business within the united_states applying the included-excluded rule would however also exclude remuneration for services within the united_states ie effectively_connected_income if less than percent of the remuneration was for services performed within the united_states thus applying the included-excluded rule in the current context would unreasonably expand the exception from wages provided under sec_3401 for services performed by nonresident_aliens beyond the scope of what was intended by the regulations a conclusion that the included-excluded rule_of sec_3402 does not apply in this situation is consistent with revenue rulings and case law applying the similar fica rule in determining whether the income_tax_withholding included-excluded rule is applicable it is necessary to consider relevant authority under the fica dealing with the included-excluded rule the authority under the fica indicates that the included-excluded rule does not apply to sec_3401 type wages revrul_79_318 and the inter-city truck lines hold that the fica included-excluded rule does not apply in the situation where a nonresident_alien employee is performing services within and outside the united_states consistency in interpretation between the fica and the income_tax_withholding provisions is suggested in the legislative_history of the act and promotes simplicity and ease of administration in most case under this interpretation a nonresident_alien performing some services within the united_states and other services outside the united_states would generally be treated similarly for fica and income_tax_withholding wta-n-106046-99 under this conclusion only amounts that are subject_to united_states income_tax are wages for federal_income_tax withholding purposes if the included-excluded rule is applied all remuneration including remuneration for services performed outside the united_states is treated as wages for income_tax_withholding purposes however generally nonresident_aliens are not subject_to united_states income_tax on remuneration from services performed outside the united_states thus if the included-excluded rule is applied and the employee had just over percent of remuneration during a payroll_period from services performed in the united_states withholding would nonetheless apply to percent of the payment of remuneration this discrepancy caused by the application of the rule in this context is entirely different from the ordinary application of the rule_of administrative convenience under sec_3402 in the examples under the sec_3402 regulations the amounts received by the employees whether remuneration for services included in or excluded from wages are in either event included in gross_income adopting an approach that aligns income_tax_withholding with amounts included in gross_income is consistent with the service approach to employer-provided accident_and_health_insurance which is excluded from gross_income under sec_106 revrul_56_632 1956_2_cb_101 states that the value of the insurance coverage is not included in wages for income_tax_withholding purposes even though such amounts are undoubtedly remuneration for employment and no specific exception from the definition of wages applies further because the application of the included-excluded rule in this context is based on the assumption that the basic definition of wages includes amounts that are not included in gross_income its application is counter to the general concept that amounts that are not subject_to federal_income_tax are not includible in the definition of wages see 452_us_247 in rowan the court stated that wages is a narrower concept that income u s pincite however because the included-excluded rule is applied on a payroll_period basis an employee who performed just over the percent in the united_states in one payroll_period may be just under percent in the next period in addition withholding on the entire amount could be justified because an individual who is performing services within the united_states for the majority of time for payroll_period after payroll_period could lose his or her nonresident_alien status based on the substantial_presence_test the rowan case overturned a longstanding tax regulation subjecting certain meals_and_lodging that were excludable from gross_income to fica tax the court held wta-n-106046-99 at least three circuits have indicated that generally amounts not includible in income do not fall within the basic definition of fica wages 929_f2d_648 fed cir 87_f3d_682 5th cir and 164_f3d_1015 6th cir although the service does not agree that amounts excluded from income are necessarily excluded from fica wages these cases are appellate decisions if these cases were interpreted to apply to the definition of wages for federal_income_tax withholding purposes the payments to the nonresident_aliens for services performed outside the united_states would not be included in the basic definition of wages and there would be a direct analogy to inter-city truck lines an argument that amounts that are excludable from gross_income are subject_to federal_income_tax withholding purposes is legally even less compelling than an argument that amounts that are excludable from gross_income are subject_to fica tax fica tax is based on the objectives of the social_security system which can differ from those of the income_tax_withholding system the income_tax_withholding that the definitions of wages under the fica and the futa and the definition of wages for income_tax_withholding purposes should be interpreted in tax regulations in the same manner in the absence of statutory provisions to the contrary the service’s position is that after the social_security amendments of 1983_2_cb_309 amounts that are not subject_to federal_income_tax can nevertheless be subject_to fica tax see sec_3121 for example if the services of the nonresident_alien worker are specifically included in the definition of employment for fica tax purposes under sec_3121 there are strong reasons to hold that remuneration of the worker even if excluded from gross_income should be subject_to fica tax given the policy reasons for such a coverage provision in the social_security amendments of pub_l_no congress attempted to override the broad rationale of the rowan decision while incorporating the narrow holding of the case that amounts excludable under sec_119 are not subject_to fica_taxes the anti-rowan amendment is found in the penultimate sentence of sec_3121 the committee reports in connection with this amendment state as follows since the social_security system has objectives which are significantly different from the objectives underlying the income_tax_withholding rules your committee believes that the amounts exempt from income_tax_withholding should not be exempt from fica unless congress provides an explicit fica tax exclusion s rep no 98th cong 1st sess p wta-n-106046-99 provisions are designed to provide for income_tax_withholding equivalent to income_tax_liability see notice_92_6 1992_1_cb_495 treating amounts that are excludable from gross_income as falling within the basic definition of wages for federal_income_tax withholding purposes makes little sense in light of the purpose of sec_3402 withholding this conclusion is consistent with congressional intent that income of nonresident_aliens that is subject_to taxation at the graduated income_tax rates should be subject_to the graduated income_tax_withholding tables the discussion of the legislative_history in connection with the legislative changes indicates that one of congress’ principal concerns in making the change in sec_3401 to allow income_tax_withholding under sec_3402 to apply to wages of nonresident_aliens was to have the graduated income_tax_withholding of sec_3402 apply to income of the nonresident_alien that is subject_to graduated income_tax under sec_1 application of the included-excluded rule frustrates this congressional intent by subjecting income that is subject_to graduated income_tax under sec_1 to percent withholding under sec_1441 this conclusion avoids overwithholding consideration of the scope of the included-excluded rule must also acknowledge the practical effect of applying the rule to a nonresident_alien performing only a portion of his or her services in the united_states as noted in notice_92_6 1992_1_cb_495 t he principal purpose of wage withholding is to assure current payment of the correct amount of federal income taxes the federal_income_tax withholding regime under sec_3402 is designed to have the withholding approximate the income_tax_liability of the recipient thus in income_tax_withholding tables were revised because the previous tables were resulting in substantial overwithholding ie the amounts withheld were substantially in excess of the income_tax liabilities of the recipients see notice_92_6 absent a withholding agreement under sec_1441 as described earlier it is generally agreed that applying the included-excluded rule_of sec_3402 in a situation in which a nonresident_alien performs only a small portion of his services within the united_states together with sec_1441 will produce overwithholding withholding on nonresident_aliens who perform less than percent of their services in the united_states will be at a percent rate which will usually result in overwithholding also in the case of nonresident_aliens who perform a significant part of their services outside of the united_states but who perform percent or more of their services within the united_states withholding under sec_3402 on the entire amount of their remuneration will result in overwithholding because the remuneration for services outside the united_states will generally be exempt from united_states income_tax we do not believe that this overwithholding was wta-n-106046-99 what congress intended with the passage of the included-excluded rule in contrast our conclusion that the rule does not apply in this situation results in graduated withholding on the nonresident alien’s remuneration for services within the united_states that will better correlate with the portion of his or her income_tax_liability that is computed under the graduated income_tax tables under sec_1 this conclusion is supported by the original rationale for the included-excluded rule administrative simplicity application of the included-excluded rule to the remuneration of nonresident_aliens undercuts the original rationale for the included- excluded rule applying sec_3402 in this situation would also undercut the original rationale for the application of the rule creating administrative simplicity for employers if the rule applies an employer that had a worker who performed less than percent of his or her services within the united_states in some payroll periods but percent or more of his or her services outside the united_states in other payroll periods would have withholding under sec_1441 in some payroll periods and withholding under sec_3402 in the other payroll periods this would require maintenance of two withholding systems two sets of reporting to the service and two sets of reporting to the employee the employer would have to include amounts paid the worker on form_941 and form_1042 and would be required to give the employee form_w-2 and form 1042-s this is directly counter to the administrative simplicity that was the rationale for the rule in the first place under this position only one set of returns would be required to be filed and all amounts includible in income would be reported on form_w-2 we also note that in any case where any part of the remuneration of the nonresident_alien is subject_to fica tax the fica wages and fica tax withheld would have to be reported on form_941 and form_w-2 in the case of nonresident_aliens performing certain transportation services all services are treated as within the definition of fica employment see sec_3121 also in a fact situation such as revrul_79_318 where the included-excluded rule is not applied for purposes of fica tax and the employee performs a portion of his or her services within the united_states the employer would have to file form_941 and form_w-2 with respect to the fica wages paid to the employee thus application of the included-excluded rule for income_tax_withholding purposes would necessitate filing two sets of returns in virtually every case where less than half of the services were performed in the united_states in contrast under the position of this memorandum the employee’s remuneration subject_to fica taxation the remuneration subject_to united_states income_taxation and the income_tax_withholding would simply be reported on form_w-2 and form_941 thus the original rationale of the included-excluded rule strongly supports our conclusion wta-n-106046-99 summary the argument has been made that the statute is clear on its face and sec_3402 should apply under the literal language of the statute however the withholding statute should not be applied without consideration of the legislative_history and case law in the withholding area consideration of inter-city truck lines revrul_79_318 the legislative_history of sec_3402 the purposes of wage withholding the income_tax_withholding regulations and the overwithholding potentially produced by application of the rule in this context provide strong support for not applying sec_3402 to nonresident_aliens who perform a portion of their services within the united_states thus we conclude that sec_3402 does not apply in this context case development hazards and other considerations if you have any questions contact the branch number
